Citation Nr: 0825068	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of compression fracture, T8.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In July 2007, the Board 
issued a decision in this appeal.  However, in a March 2008 
Joint Motion for Remand, the parties (the Secretary of VA and 
the veteran) determined that a remand was warranted.  The 
motion was granted by Order of the Court in March 2008, and 
accordingly, the July 2007 Board decision was vacated and the 
appeal remanded to the Board.

The Board observes that, with the May 2007 informal hearing 
presentation, the veteran's representative submitted a 
private medical opinion with regard to a claim of entitlement 
to service connection for a lumbar spine disorder, claimed as 
secondary to the issue on appeal.  Such claim was denied in a 
June 2004 rating decision and was not appealed by the 
veteran.  Generally, a claim which has been denied in an 
unappealed or final RO decision or an unappealed Board 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Therefore, the Board refers the issue of whether new and 
material evidence has been submitted to warrant reopening of 
the veteran's secondary service connection claim to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected residuals of 
compression fracture, T8 are more severe than contemplated 
under the currently assigned 10 percent rating.  The Board 
determines that a remand is required for further development 
of the record. 

Specifically, the Board observes that the veteran was 
afforded VA examinations in June 2002 and April 2004 relevant 
to his spine.  However, in neither of these examination 
reports did the examiner adequately address the impact of 
pain, weakness, fatigability, and incoordination, upon the 
veteran's range of motion of his thoracic spine.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Additionally, the 
examiners did not comment on the impact of the veteran's 
symptoms on his activities of daily living, and the Board 
observes that the veteran contends that lifting more than 10 
pounds causes pain and swelling, as well as the inability to 
sit, lie down, walk, or stand comfortably.  Finally, the most 
recent examination is well over four years old, and there is 
no more recent medical evidence of record.  In consideration 
of the applicability of staged ratings, the Board determines 
that there is insufficient medical evidence upon which to 
determine the severity of the veteran's service-connected 
thoracic spine disorder throughout the entire appeal period.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Further, the VCAA is applicable to the claim now before the 
Board.  In Dingess/Hartman v. Nicholson, the Court of Appeals 
for Veterans' Claims held that the VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  19 Vet. App. 473 (2006).  The veteran has not been 
advised of the type of evidence necessary to establish a 
disability rating or effective date for the disability now on 
appeal.  Therefore, this remand for substantive development 
will also enable VA to provide appropriate notice on how to 
substantiate disability ratings and effective dates in 
accordance with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal in 
accordance with Dingess/Hartman.  The 
letter should also request that the 
veteran identify any private or VA 
treatment records relevant to the claim 
and to provide authorization for VA to 
obtain them, if necessary.

2.	Schedule the veteran for a VA 
examination to assess the current 
nature and severity of his residuals of 
compression fracture, T8.  The claims 
file, including a copy of this remand, 
should be available for review, and the 
examiner's report should reflect that 
such review occurred.  All necessary 
tests, to include range of motion 
measurements, should be accomplished 
and the results fully documented in the 
report.  The examiner must address 
specifically the impact of pain, 
weakness, fatigability, and 
incoordination on the veteran's range 
of motion.  See Deluca.  Additionally, 
the examiner should indicate whether 
there are any neurological symptoms 
related to the veteran's thoracic spine 
disability.  The examiner should also 
discuss the effect the symptoms of the 
veteran's residuals of compression 
fracture, T8 have on his activities of 
daily living and employment.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated, to include all evidence 
received since the February 2004 
statement of the case.  The veteran and 
his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




